Case 1:19-cv-00067-JJM-LDA Document 4 Filed 02/21/19 Page 1 of 2 PagelD #: 86

NOTICE OF APPEAL

Notice to the agent is notice to the principal, notice to the principal is notice to the agent. UCC 1-202: notice, knowledge. An instrument is
deemed in law filed at the time it is delivered to the clerk. See Biffle v. Morton Rubber., Inc., 785 S.W. 2d 143, 144 (tex.1990).

Appellant; Plaintiff: Jamhal Talib Abdullah Bey He
Case Name: Bey v. Old Field et al

Case Number: 1:19-cv-00067-JJM-LDA

District: United States District Court for the District of Rhode Island

Date: 2/20/2019

This appeal is being made to reverse the order of District Judge John J. McConnell, Jr. On
2/14/2019. District Judge John J. McConnell, Jr. ordered that case number 1:19-cv-00067-JJM-
LDA be dismissed for the want of subject-matter jurisdiction. It was stated that the United States
District Court for the District of Rhode Island lacked subject-matter jurisdiction based on the issue
that the amount in controversy does not exceed $75,000. The amount in controversy is not the only
subject brought before the court, therefore, a dismissal based on the sole argument that the amount
in controversy is not adequate is insufficient. Article 17 of the Treaty between Morocco and the
United States is also part of the subject-matter that needs to be addressed, as well as Article 1
section 8 and 10 of the Constitution for the United States. Additionally, as stated in the constitution,
the amount in controversy is not the only reason, cause or warrant for an issue to be heard or
litigated in Federal Court. The court does in fact have jurisdiction pursuant to Article III section 1
and 2 of the Constitution for the united States of America which reads:

Section 1: The judicial power of the United States, shall be vested in one Supreme Court, and in
such inferior courts as the Congress may from time to time ordain and establish.

Section 2: The judicial power shall extend to all cases, in law and equity, arising under this
Constitution, the laws of the United States, and treaties made, or which shall be made, under their
authority, ... to controversies between two or more states;--between a state and citizens of another
state;--between citizens of different states;--between citizens of the same state claiming lands under
grants of different states, and between a state, or the citizens thereof, and foreign states, citizens or

subjects.

Being a Moroccan national and citizen and not a citizen of the United States, the issue of diversity
is primal and State courts, according to the Federal Constitution, lack jurisdiction. Diversity is
essentially the condition of something or someone being different; the laws, customs and rules of
my country differ from the laws, rules, customs and traditions of the United States. This difference
is the very reason why, in the Treaty of Amity and Commerce of 1786-1787, our ancestors agreed
that in any issue or controversy at law, consuls shall be present, to ensure that justice will be
rendered irrespective of our differences based on the stipulations in the treaty. Additionally, it is
stated in the ‘Act of State Doctrine’, Underhill v. Hernandez, 168 U.S. 250, dealing with the
separation of international powers, that "Every sovereign state [nation] is bound to respect the
independence of every other sovereign state [nation], and the courts [people] of one country will
not sit in judgment on the acts of the government [people] of another, done within its own
territory." Therefore, with me being a Moroccan and holding allegiance to the Moorish people and
the listed defendants being citizens of the United States, this issue must be litigated in Federal
Court i.e. District Court or Consular Court.

Page 1 of 2
c.c. United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210
United States Postal Service Certified Mail Number: 7018 2290 0000 8554 4775
United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 53

 

 
Case 1:19-cv-00067-JJM-LDA Document 4 Filed 02/21/19 Page 2 of 2 PagelD #: 87

Withal, I am hereby making an amendment to fit the courts customs and rules in regards to the
amount in controversy, from $36,000 to $300,000.

Additionally, District Judge John J. McConnell, Jr. claimed that my ‘Motion’ for [IFP] or to
proceed pro bono was denied as moot. The word ‘moot’ has been defined as “having little or no
practical relevance, typically because the subject is too uncertain to allow a decision” and or “a
judgment on some matter which, when rendered, for any reason, cannot have any practical legal
effect upon a then existing controversy.” see Smith v. Smith, 209 Wis. 605, 245 N.W. 644, 645.
Essentially, by claiming my reason to proceed pro bono [In Forma Paupers] as ‘having little or no
practical relevance’ is also saying that Article 7 of the United Nations Declaration on Human
rights has little or no practical relevance, and I object, as that is an article that I used to support my
position. In addition to Article 7 of the U.N. Declaration, in relation to the District Court filing fee,
article 1 section 10 of the constitution was also used to substantiate my reason to proceed pro bono.
By claiming my motion as moot, District Judge John J. McConnell, Jr. is also stating that Article
1 section 10 of the very constitution he was taken an oath to “cannot have any practical legal
effect” or has little or no practical relevance, which is a direct violation and breach of his oath.
According to Article 1 section 10 it is stated that:

No state shall enter into any treaty, alliance, or confederation; grant letters of marque and reprisal;
coin money, emit bills of credit; make_anything but gold and silver coin a tender in payment of
debts;

Since the word "debt" has no fixed legal meaning; see Electric Reduction Co. v. Lewellyn,
C.C.A.Pa., 11 F.2d 493, 494, the issue of the filing fee in relation to proceeding pro bono [IFP] is
governed by the constitution, as a debt, having no strict legal meaning, can also mean fee. District
Judge John J. McConnell, Jr.’s claim also subsequently state that the statement of the United States
Supreme Court in DON E. WILLIAMS CO. v. COMMISSIONER (1977) as having little or no
practical relevance’, stating that “a note, even when payable on demand and fully secured, is still
only a promise to pay...”. If the decision of the Supreme Court, according to District Judge John
J. McConnell, Jr. are moot, then there is no need for Article 1 section 10 of the constitution. I
object to his decision and based on my arguments, this court does in fact have jurisdiction and the
order for dismissal, ipso facto and ipso jure must be reversed. Subsequently, since payment of the
court filing fee is being requested in Federal Reserve Notes and not money, based on the United
States Supreme Courts statement in DON E. WILLIAMS CO. v. COMMISSIONER, a note is not
payment, but merely a promise to pay, therefore, I cannot pay the filing fee of 400 federal reserve
notes and the court, according to the constitution, must proceed pro bono.

Appellant: I, Jamhal Talib Abdullah Bey, under penalty of perjury and persecution from the
Moorish nation do declare and state for the record, to the best of my ability, that all claims and
statements made in this affidavit are true, factually based and not made for, nor intended to be used
for fraud, misrepresentation, misprision nor usurpation. A Free Moorish American national and
oyeynment of Morocco, heir and successor of Felicia’s estate I am:
Luhl ThE Abtlthke~ rer . In honor of my Moabite ancestors to time
Ch emorial, exercising the Divine and (ommon-Law-Right to Jus Postliminii, in accord with the

high principles of Love, Truth, Peace, Freedom and Justice.

    

  

Page 2 of 2 Z

e.c. United States Court of Appeals for the First Circuit. Clerk of Appeals. 1 Courthouse Way, Suite 2500 Boston, MA 02210 Vi
United States Postal Service Certified Mail Number: 70/8 2290 0000 8554 4775 a

United States Postal Service Domestic Return Receipt Number: 9590 9402 3751 8032 3936 53

 
